UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4384
SANA LEE SANFORD,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-99-197)

                      Submitted: October 20, 2000

                      Decided: November 17, 2000

     Before NIEMEYER and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Brian J.
Kornbrath, Assistant Federal Public Defender, Charleston, West Vir-
ginia, for Appellant. Rebecca A. Betts, United States Attorney, Ray
M. Shepard, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.
2                     UNITED STATES v. SANFORD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Sana Lee Sanford appeals his 135-month sentence imposed follow-
ing his guilty plea to possession with intent to distribute cocaine in
violation of 21 U.S.C. § 841(a)(1) (1994). Finding no reversible error,
we affirm.

   Sanford asserts that the sentencing court erred in considering evi-
dence of drug quantities in determining relevant conduct at his sen-
tencing hearing that was not reported in his presentence report.
Sanford also complains that consideration of additional testimony
from Government witnesses as to additional drug quantities was
unfair because he was not sufficiently notified that the Government
would be presenting such evidence. We find no error in the district
court’s consideration of this evidence. See United States v. Thomas,
932 F.2d 1085 (5th Cir. 1991); United States v. Williams, 977 F.2d
866 (4th Cir. 1992).

   Next, Sanford asserts that the court erred in imposing a three-level
increase in offense level under United States Sentencing Guidelines
Manual § 3A1.2(b) (1998). We find no clear error in this regard. See
United States v. Daughtrey, 874 F.2d 213, 217-18 (4th Cir. 1989). For
these reasons, we affirm Sanford’s sentence. We dispense with oral
argument because the facts and legal contentions of the parties are
adequately presented in the materials before the Court and argument
would not aid the decisional process.

                                                          AFFIRMED